Treat, C. J. Assumpsit against two; one only served with process. The defendants demurred to the first count, and pleaded non-assumpsit to the second. The Court overruled the demurrer, and without noticing the plea, rendered judgment against the defendant served with process. That judgment must be reversed on two grounds. It was error to enter final judgment for the plaintiff, before disposing of the issue tendered by the plea. It was also error to enter judgment against one of the defendants, without disposing of the case as to the other: Both were before the Court, and the case had to he tried as to both, before any final judgment could properly be entered. The judgment is reversed, and the cause remanded. Judgment reversed.